Exhibit 10.10

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
19th day of October, 2010 (the “Effective Date”), by and between Campus Crest
Communities, Inc. (the “Company”), and Shannon N. King, an individual
(“Employee”) (the Company and Employee are hereinafter sometimes collectively
referred to as the “Parties”).

RECITALS

A. The Company desires to employ Employee as Executive Vice President and Chief
Marketing Officer of the Company on the terms and conditions hereinafter set
forth.

B. Employee desires to accept such employment on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

1. Employment. The Company hereby employs Employee as Executive Vice President
and Chief Marketing Officer of the Company, and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth. Employee shall
have such other duties as shall from time to time be assigned to Employee by the
Chief Executive Officer, the President and Chief Operating Officer or the Board
of Directors (“Board”) of the Company in their discretion, which may include
modifications to the compensation and benefits of Employee commensurate with the
assigned duties. Employee shall faithfully and to the best of her ability
fulfill such duties and shall devote her full business time, attention, skill
and efforts with undivided loyalty to the performance of such duties. Employee
shall abide by all of the rules, regulations and policies established or
promulgated (whether communicated in writing, electronically or orally) by the
Company from time to time. Employee agrees that so long as she is an employee of
the Company she shall not, without obtaining the express prior approval in
writing of the Chief Executive Officer and the Board of the Company, engage in
any employment, consulting activity or business other than for the Company.

2. Compensation and Benefits. During her employment under this Agreement,
Employee shall receive the compensation and benefits more particularly described
on Exhibit A attached hereto and made a part hereof; provided that such
compensation and benefits may be modified in the discretion of the Chief
Executive Officer, President and Chief Operating Officer or the Board as
contemplated by Section 1 of this Agreement. Any payments referenced hereunder
shall be subject to applicable taxes and other withholdings.

3. Termination. This Agreement shall be for an initial term of one year,
expiring on the first anniversary of the date hereof; provided, however, it
shall automatically renew for additional one year terms on each anniversary date
hereof unless notice of termination is given in writing at least 90 days prior
to expiration of the initial term or the renewal term, as the case may be. The
Company may terminate this Agreement at any time for Cause or without Cause (as
defined below). Employee may terminate this Agreement at any time with or
without Good Reason (as defined below) upon delivery to the Company of thirty
(30) days written notice. Termination of this Agreement shall terminate
completely Employee’s employment with the Company, including, but not limited
to, her role as an officer.



--------------------------------------------------------------------------------

(A) Termination Date. The date which the Board of the Company designates as the
termination date or, if Employee terminates this Agreement, the date designated
by Employee as stated in the written notice delivered to the Company, shall be
referred to herein as the “Termination Date.”

(B) Payment Upon Termination.

(i) Termination By Employee. In the event Employee terminates this Agreement,
the Company shall be obligated to pay Employee that pro-rata portion of her
current semi-monthly Base Salary payment, as adjusted for any increase thereto,
which is earned but unpaid as of the Termination Date, any earned but unpaid
incentive compensation, any accrued but unpaid paid time off (“PTO”) due to her
through the Termination Date and any unreimbursed expenses. Employee will not be
entitled to, nor will she receive, any type of severance payment, unless she has
Good Reason, as defined below, to terminate this Agreement. If Employee has Good
Reason then she shall receive the severance outlined in subsection (B)(ii)(b)
below addressing Termination by the Company without Cause, subject to its
requirements for receipt of such payment. If Employee terminates Employee’s
employment pursuant to this subsection (B)(i), then the Company, at its option,
may require Employee to cease providing services during the thirty (30) day
notice period required therein; provided, however, for purposes of calculating
payment upon termination under this Agreement, Employee shall be treated as if
she was employed during such thirty (30) day period. “Good Reason” shall mean
(1) Employee’s involuntary relocation to a principal place of work more than
thirty (30) miles from Charlotte, North Carolina or (2) a material breach by the
Company of its obligations hereunder, provided that, upon the occurrence of any
of these acts or omissions, Employee gives the Company notice of her belief that
she has Good Reason to terminate this Agreement and the Company fails to cure
within thirty (30) business days of receipt of Employee’s notice.

(ii) Termination By Company.

(a) Cause. The Company may terminate this Agreement for Cause effective
immediately upon written notice to Employee stating the facts constituting such
Cause. If Employee is terminated for Cause, the Company shall be obligated to
pay Employee that pro-rata portion of her current semi-monthly Base Salary
payment, as adjusted for any increase thereto, which is earned but unpaid as of
the Termination Date, any earned but unpaid incentive compensation, any accrued
but unpaid PTO due to her through the Termination Date and any unreimbursed
expenses. Employee will not be entitled to, nor will she receive, any type of
severance payment. The term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, or (4) Employee’s willful breach of any material provision of this
Agreement or that certain Confidentiality and Noncompetition Agreement between
Employee and the Company which shall be entered into contemporaneously with this
Agreement (the “Confidentiality and Noncompetition Agreement”).

 

2



--------------------------------------------------------------------------------

(b) Without Cause. The Company may terminate this Agreement without Cause
effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to one-half times the sum of: (i) Employee’s then current
annual Base Salary, as adjusted for any increase thereto and (ii) an amount
equal to the bonus paid to Employee for the prior year (provided that, if no
incentive bonus was paid in the prior year the amount shall be 50% of the
“target amount” as defined in the Company’s Incentive Compensation Plan for the
year in which notice is given). Any amounts payable under this subparagraph
shall be paid in equal monthly installments over a period of six months
commencing no later than thirty (30) days following Employee’s Termination Date,
shall be subject to applicable withholdings. The severance and bonus payments
outlined in this Section are contingent on Employee fully complying with the
terms of the Confidentiality and Noncompetition Agreement signed
contemporaneously herewith. If Employee fails to so comply, Employee agrees that
the Company has the right to cease making the payments described in this Section
and that the Company is entitled to recover from Employee any payments it has
already made to Employee.

(iii) Change in Control. In the event, within 24 months following a Change in
Control of the Company: (A) Employee is terminated without Cause by the Company,
or (B) Employee terminates her employment for Good Reason, in lieu of the
severance payment outlined in (b) above, Employee will receive, in addition to
the amounts under the first sentence of Subsection B(i) above, a cash payment
equal to one-half times the sum of: (i) Employee’s then current Base Salary, as
adjusted for any increase thereto and (ii) an amount equal to Employee’s
previous year’s Incentive Compensation Plan payment. In the event Employee did
not receive an Incentive Compensation Plan payment the previous year, the
incentive amount shall be 50% of the “target amount” as defined in the Company’s
Incentive Compensation Plan for the year in which termination occurs. Such
amount shall be paid in a lump sum within 60 days of the Termination Date
subject to subsection 3(C) hereof. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

In the event it shall be determined that any payment or distribution to or for
the benefit of Employee under this subsection (iii) or the acceleration thereof
(the “Triggering Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties with respect to such excise tax (collectively, such
excise tax, together with any such interest or penalties, the “Excise Tax”) (all
such payments and benefits, including any cash severance payments payable
pursuant to any other plan, arrangement or agreement, hereinafter referred to as
the “Total Payments”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments

 

3



--------------------------------------------------------------------------------

shall be reduced to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax but only if (A) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to (B) the
net amount of such Total Payments without such reduction (but after subtracting
the net amount of federal, state and local income taxes on such Total Payments
and the amount of Excise Tax to which Employee would be subject in respect of
such unreduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such unreduced Total
Payments). All determinations required to be made under this subsection
(iii) shall be made in writing within ten (10) business days of the receipt of
notice from Employee that there has been a Triggering Payment by the independent
accounting firm then retained by the Company in the ordinary course of business
(which firm shall provide detailed supporting calculations to the Company and
Employee) and such determinations shall be final and binding on the Company and
Employee. Any fees incurred as a result of work performed by any independent
accounting firm hereunder shall be paid by the Company.

(iv) Vesting. In the event of: (i) a termination by the Company without Cause,
(ii) a termination by Employee for Good Reason, (iii) a Change in Control, or
(iv) the voluntary retirement of the Employee subsequent to reaching the age of
63, occurring prior to Employee fully vesting in any options or restricted
equity, then the vesting schedule shall be accelerated so that Employee will be
deemed fully vested with respect to such options or restricted equity.

(v) Disability. The Company may terminate Employee’s employment upon Employee’s
total disability. Employee shall be deemed to be totally disabled for purposes
of this Agreement if she is unable to perform her essential job duties under
this Agreement by reason of a mental or physical illness or condition lasting
for a period of 120 consecutive days or more, taking into consideration any
reasonable accommodations under the Americans with Disabilities Act, if
applicable. The determination as to whether Employee is totally disabled shall
be made by a licensed physician selected by the Company. Whether Employee is
entitled to receive her Base Salary during the period she is unable to work
prior to termination hereunder is contingent on other Company policies and the
amount of leave Employee has available to her under those policies. Upon
termination by reason of Employee’s disability, the Company’s sole and exclusive
obligation will be to pay Employee that pro-rata portion of her current
semi-monthly Base Salary payment, as adjusted for any increase thereto, which is
earned but unpaid as of the Termination Date, any earned but unpaid bonus and
any accrued but unpaid PTO due to her through the Termination Date.

(vi) Death. This Agreement shall terminate immediately and without any action on
the part of the Company if Employee dies. In such an event, Employee’s estate
shall receive from the Company, in a single lump sum, an amount equal to
(i) that pro-rata portion of her current semi-monthly Base Salary payment, as
adjusted for any increase thereto, which is earned but unpaid as of the date of
Employee’s death unless earlier terminated due to disability as set forth in
subsection 3(B)(v) above and (ii) any bonus compensation earned by Employee but
unpaid prior to Employee’s death, plus other death benefits, if any, generally
applicable to the Company’s employees.

 

4



--------------------------------------------------------------------------------

(C) The following rules shall apply with respect to the distribution of payments
and benefits, if any, to be provided to Employee under Section 3(B) of this
Agreement, as applicable:

(i) Notwithstanding anything to the contrary contained herein, no payments shall
be made to Employee upon Employee’s termination of employment from the Company
under this Agreement unless such termination of employment is a “separation from
service” within the meaning of Section 409A of the Code. For purposes of
determining the timing of payments under this Section 3 only, “Termination Date”
shall be deemed to mean the date on which Employee experiences a “separation
from service” within the meaning of Section 409A of the Code.

(ii) It is intended that each installment of the payments and benefits provided
under this Section 3(B)(ii)(b), if any, shall be treated as a separate “payment”
for purposes of Section 409A of the Code.

(iii) Notwithstanding anything herein to the contrary, in the event that
Employee is deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to Employee hereunder that
are subject to the provisions of Section 409A of the Code shall not be made
prior to the six-month anniversary of Employee’s Termination Date. Thereafter,
any payment that would otherwise have been made during the six-month period
beginning on Employee’s Termination Date will be paid, together with interest at
an annual rate (compounded monthly) equal to the federal short-term rate (as in
effect under Section 1274(d) of the Code on the termination date), to Employee
immediately following such six-month anniversary and no later than thirty
(30) days following such anniversary.

4. Release. Employee agrees that payment by the Company of the amounts set out
above (in the event of a termination by the Company Without Cause, termination
by Employee for Good Reason or due to a Change in Control) is contingent upon
Employee executing a mutual release, acceptable to the Company and Employee
which shall recite that such payment is in full and final settlement of any and
all actions, causes of actions, suits, claims, demands and entitlements
whatsoever which Employee has or may have against the Company or which the
Company may have against Employee, their respective affiliates and any of their
respective directors, officers, employees, shareholders, representatives,
successors and assigns arising out of Employee’s hiring, her employment and the
termination of her employment or this Agreement.

5. Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

6. Survival Of Certain Provisions. Any provisions hereof that, by their nature,
would survive the termination hereof shall not be discharged or dissolved upon,
but shall survive the termination of the employment of Employee with the
Company.

 

5



--------------------------------------------------------------------------------

7. Representations And Warranties Of Employee. As of the date hereof and at all
times during the term hereof, Employee represents and warrants to the Company
that (a) Employee has not entered into and is not bound by any agreement,
understanding or restriction (including, without limitation, any covenant
restricting competition or solicitation or agreement relating to trade secrets
or confidential information) with any third party that in any way limits,
restricts or would prevent the employment of her by the Company under this
Agreement or the full and complete performance by her of all her duties and
obligations hereunder; and (b) the execution of this Agreement by her and the
employment of her by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between her and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of her thereunder.

8. Indemnity. Employee acknowledges that the Company has relied upon the
representations contained in Section 7 hereof. Employee agrees to indemnify and
hold the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers and attorneys harmless against any and all
claims, liabilities, losses, damages, costs, fees or expenses including, without
limitation, reasonable legal fees and costs incurred by the Company, its
directors, officers, employees, agents, representatives, affiliates, parent,
subsidiary and related companies, representatives and consultants and their
insurers by reason of an alleged violation by Employee of any of the
representations contained in Section 7 hereof.

9. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given upon receipt if delivered personally, or
when sent if mailed by registered or certified mail (return receipt requested)
to the Parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

    If to the Company

   Campus Crest Communities, Inc.    2100 Rexford Road, Suite 414    Charlotte,
NC 28211    Attention: Donald L. Bobbitt, Jr.   

    With copy to

   Dawn H. Sharff, Esq.    Bradley Arant Boult Cummings LLP    One Federal Place
   1819 Fifth Avenue North    Birmingham, AL 35203   

    If to Employee

   Shannon N. King    339 Union Street South    Concord, NC 28025

10. Enforceability and Reformation; Severability. The Parties intend for all
provisions of this Agreement to be enforced to the fullest extent permitted by
law. Accordingly, in the event that any provision or portion of this Agreement
is held to be illegal, invalid or unenforceable, in whole or in part, for any
reason, under present or future law, such provision shall be severable and the
remainder thereof shall not be invalidated or rendered unenforceable

 

6



--------------------------------------------------------------------------------

or otherwise adversely affected. Without limiting the generality of the
foregoing, if a court or arbitrator should deem any provision of this Agreement
to create a restriction that is unreasonable as to scope, duration or
geographical area, the Parties agree that the provisions of this Agreement shall
be enforceable in such scope, for such duration and in such geographic area as
such court or arbitrator may determine to be reasonable.

11. Benefit. The rights, obligations and interests of Employee hereunder may not
be sold, assigned, transferred, pledged or hypothecated. Employee shall have no
right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

12. Dispute Resolution. All controversies, claims, issues and other disputes
(collectively, “Disputes”) arising out of or relating to this Agreement or
Employee’s employment hereunder shall be subject to the applicable provisions of
this Section.

(A) Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

(B) Interstate Commerce. The Parties hereto acknowledge that (i) they have read
and understood the provisions of this Section regarding arbitration and
(ii) performance of this Agreement will be in interstate commerce as that term
is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the parties
contemplate substantial interstate activity in the performance of this Agreement
including, without limitation, interstate travel, the use of interstate phone
lines, the use of the U.S. mail services and other interstate courier services.

(C) Waiver of Jury Trial. If any Dispute is not arbitrated for any reason, the
Parties desire to avoid the time and expense relating to a jury trial of such
Dispute. Accordingly, the Parties, for themselves and their successors and
assigns, hereby waive trial by jury of any Dispute. The Parties acknowledge that
this waiver is knowingly, freely, and voluntarily given, is desired by all
Parties and is in the best interests of all Parties.

13. Amendment. This Agreement may not be amended, modified or changed, in whole
or in part, except by a written instrument signed by a duly authorized officer
of the Company and by Employee.

14. Waiver. No failure or delay by either of the Parties in exercising any
right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

7



--------------------------------------------------------------------------------

15. Access To Counsel. Employee acknowledges that she has had full opportunity
to review this Agreement and has had access to independent legal counsel of her
choice to the extent deemed necessary to interpret the legal effect hereof.

16. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of North Carolina. For any claims for relief
which are excepted from the arbitration provision as set out above, the Parties
submit to the service and exclusive personal jurisdiction of the federal or
state courts of Charlotte, North Carolina and irrevocably waive all defenses
inconsistent with the terms of this Section.

17. Fees And Costs. If either Party initiates any action or proceeding (whether
by arbitration or court proceeding) to enforce any of its rights hereunder or to
seek damages for any violation hereof, then, the Parties shall bear their
respective costs and expenses of any such action or proceeding; provided, that,
in addition to all other remedies that may be granted, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees and all other costs
that it may sustain in connection with such action or proceeding. If a dispute
is arbitrated, all costs and fees of the arbitrator(s) shall be paid by the
Company.

18. Offset. The Company shall have the right to offset against any sums payable
to Employee, any amounts owing to the Company as a result of expense account
indebtedness, failure to return Company property, or other advances or debts
due.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery by facsimile
shall constitute good and valid execution and delivery unless and until replaced
or substituted by an original executed instrument.

20. Interpretation. The language used in this Agreement shall not be construed
in favor of or against either of the Parties, but shall be construed as if both
of the Parties prepared this Agreement. The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any such
Party.

21. Execution of Further Documents. The Parties covenant and agree that they
shall, from time to time and at all times, do all such further acts and execute
and deliver all such further documents and assurances as shall be reasonably
required in order to fully perform and carry out the terms of this Agreement.

22. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, and Employee, her heirs, executors, administrators and legal
representatives. Employee may not assign any of her obligations under this
Agreement.

 

8



--------------------------------------------------------------------------------

23. Entire Agreement. This Agreement and the Exhibit attached hereto represent
the entire understanding and agreement between the Parties with respect to the
subject matter hereof and shall supersede any prior agreements and understanding
between the Parties with respect to that subject matter.

24. Compliance with Section 409A of the Code. This Agreement is intended to
comply with, or otherwise be exempt from Section 409A of the Code, and any
regulations and Treasury guidance promulgated thereunder and all ambiguities
shall be interpreted in a manner consistent with such intent.

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

CAMPUS CREST COMMUNITIES, INC. By:   /s/ Donald L. Babbitt, Jr. Name:   Donald
L. Babbitt, Jr. Title:   Chief Financial Officer

EMPLOYEE:

/s/ Shannon N. King   SHANNON N. KING

 

9



--------------------------------------------------------------------------------

Exhibit A — Employment Agreement with Shannon N. King

Compensation and Benefits

(A) Employee’s employment with the Company shall become effective on October 19,
2010.

(B) Employee shall receive a base salary of $200,000 per year (as such base
salary may hereafter from time to time be adjusted as provided herein, the “Base
Salary”). Thereafter, Employee’s Base Salary shall be reviewed annually by the
Company’s Compensation Committee and the Board of the Company and may be
adjusted in its sole discretion. The Base Salary shall be paid during the period
of employment, by direct deposit according to the Company’s current standard pay
practice of 26 pay periods per year (semi-monthly) or in accordance with the
Company’s relevant policies and practices in effect from time to time, including
normal payroll practices, and shall be subject to all applicable employment and
withholding taxes.

(C) In addition to the Base Salary, Employee is eligible to participate in the
Company’s Incentive Compensation Plan (the “Plan”) with a target potential bonus
equal to fifty percent (50%) of her Base Salary, with the potential to achieve
one hundred percent (100%) of Base Salary if stretch performance targets are
achieved. This plan shall be approved annually by the Compensation Committee and
approved by the Board of the Company. Employee’s eligibility for or entitlement
to any payments under the Plan shall be subject to the terms of the Plan.

(D) In accordance with its terms, Employee is eligible to participate in the
Company’s Equity Incentive Compensation Plan (the “EICP”). The Employee will be
issued 7,989 vested shares of restricted common stock of the Company in
satisfaction of Employee’s vested interest in awards under the terminated
deferred compensation plan (the “DCP”) of Campus Crest Group, LLC, which shares
will be issued one year after the date of termination of the DCP. In addition,
the Employee will receive a grant of 3,895 shares of restricted common stock of
the Company on the Effective Date and a grant of 3,895 shares of restricted
common stock of the Company on January 1, 2012, which grants of shares will vest
ratably on each of the first, second and third anniversaries of the date of
grant. Employee’s rights and entitlements with respect to any such benefits
shall be subject to the provisions of the EICP, which Employee acknowledges.

(E) Employee shall receive a car allowance of $1,000 per month.

(F) Subject to, and in accordance with, their terms, Employee shall be entitled
to participate in any plans, insurance policies or contracts maintained by the
Company relating to retirement, health, disability, vacation, auto, and other
related benefits. These currently include health, dental and life insurance, and
401K. Employee is eligible to accrue compensated business days of PTO each year,
initially accruing at the rate of one and 83/1000ths (1.083) days per month of
service, beginning with the completion of Employee’s first month of service.
After the completion of Employee’s first year of employment, for each additional
year employed thereafter, Employee shall accrue one additional day of PTO. By
way of example only,

 

10



--------------------------------------------------------------------------------

Employee shall accrue PTO at a rate of one and 167/1000ths (1.167) days per
month beginning the first day of her second year of employment. PTO is accrued
on a calendar year basis with a total maximum accrual of twenty-one (21) days
per year. Up to five (5) days of unused PTO may be carried over from one year to
the following year, but carried-over PTO must be used within the year following
its accrual. Upon Employee’s termination from the Company, current year accrued
but unused PTO will be considered for payment to Employee, but carried-over PTO
will not be paid to Employee. PTO generally may not be used in advance of its
accrual, but any unaccrued but used PTO will be considered an advance and will
be deducted from Employee’s final paycheck upon termination. Employee is also
eligible for eight (8) paid holidays per year as designated by the Company.
Employee’s rights and entitlements with respect to any such benefits shall be
subject to the provisions of the relevant plans, contracts or policies providing
such benefits. Nothing contained herein or in any employment offer shall be
deemed to impose any obligation on the Company to maintain or adopt any such
plans, policies or contracts or to limit the Company’s right to modify or
eliminate such plans, policies or contracts in its sole discretion.

(G) Employee hereby acknowledges and agrees that, except as set forth in this
Exhibit, she shall not be entitled to receive any other compensation, payments
or benefits in connection with her employment under this Agreement.

 

11